      Case 1:20-cv-00878-KWR-CG Document 21 Filed 01/27/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

THE IMMANUEL PRESBYTERIAN CHURCH
OF ALBUQUERQUE, NEW MEXICO,

               Plaintiff,

v.                                                       No. CV 20-878 KWR/CG

CHURCH MUTUAL INSURANCE
COMPANY, S.I.,

               Defendant.

                ORDER SETTING ZOOM SETTLEMENT CONFERENCE

        To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). Due to

the ongoing uncertainty created by the Covid-19 pandemic, and the likelihood that the

need for social distancing will continue through the date of the scheduled settlement

conference in this case, the Court will hold the upcoming settlement conference via

Zoom.

        The conference will be held on May 4, 2021, at 9:00 a.m. A telephonic status

conference will be held on April 27, 2021, at 1:30 p.m., to discuss the parties’

positions, as set forth in the Court’s Order Setting Telephonic Pre-Settlement Status

Conference, (Doc. 20).

        IT IS HEREBY ORDERED that the parties and a designated representative,

other than counsel of record, with full authority to resolve the case, must attend via

Zoom; counsel who will try the case must also attend via Zoom. All attorneys and

parties involved in the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and
      Case 1:20-cv-00878-KWR-CG Document 21 Filed 01/27/21 Page 2 of 3




during the conference.1

      IT IS FURTHER ORDERED that:

      1. By April 6, 2021, Plaintiffs’ counsel shall serve on Defendant’s counsel a
         concise letter that sets forth a settlement demand itemizing the principal
         supporting damages or other relief that Plaintiffs assert would appropriately
         be granted at trial.

      2. By April 13, 2021, Defendant’s counsel shall serve on Plaintiffs’ counsel a
         concise letter that sets forth a response to the settlement demand.

      3. By April 20, 2021, each party shall provide to the Court:

             a. A copy of each letter that was sent to an opposing party;

             b. A confidential, concise letter containing an analysis of the strengths
                and weaknesses of its case; and

             c. Any video or audio recordings of the incident upon which this action is
                based.

             d. This letter should also contain the email addresses and phone
                numbers for all participants in the settlement conference. This
                contact information will be used to send the invitation to attend
                the settlement conference via Zoom.

          These materials may be submitted to the Court by email:
          garzaschambers@nmd.uscourts.gov

      4. Each of these letters typically should be five (5) pages or fewer, and counsel
         will ensure that each party reads the opposing party’s letter before the
         settlement conference.

      5. Before April 27, 2021, counsel shall confer with one another about their
         clients’ respective positions.

      6. On April 27, 2021, at 1:30 p.m., counsel shall call Judge Garza’s AT&T line
         at (877) 810-9415, follow the prompts, and enter access code 7467959, for a
         pre-settlement telephonic status conference



      1.     This does not prohibit disclosures stipulated to by the parties, necessary in
proceedings to determine the existence of a binding settlement agreement, or as
otherwise required by law.

                                            2
      Case 1:20-cv-00878-KWR-CG Document 21 Filed 01/27/21 Page 3 of 3




      A party must show good cause to vacate or reschedule the settlement

conference. Any such request must provide the Court with sufficient notice to ensure

that other matters may be scheduled in the time allotted for the settlement conference.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           3
